Citation Nr: 0946040	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-32 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim of entitlement to service 
connection for a lumbar spine disability, which is currently 
identified as degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a lumbar spine 
disability, which is currently identified as degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In June 2009, the Veteran testified before the undersigned 
during a hearing held at the RO.  A copy of the transcript 
has been associated with the claims folder.  At that time the 
Veteran submitted evidence directly to the Board along with a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2009).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously-
denied claim for service connection for a lumbar spine 
disability, but that additional development is necessary 
regarding the underlying service connection claim.  
Accordingly, the issue of entitlement to service connection 
for a lumbar spine disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO declined to 
reopen the claim of service connection for a lumbar spine 
disability.  The Veteran did not perfect an appeal to that 
decision, and it became final. 
2.  Since the September 2003 rating decision, VA has received 
additional pertinent evidence that relates to an 
unestablished fact (evidence that the lumbar spine disability 
was incurred during service) and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's September 2003 decision that denied the claim of 
service connection for a lumbar spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the RO's September 2003 decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a lumbar spine disability; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the Board's favorable disposition of 
the Veteran's petition to reopen his claim, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Application to Reopen Claim

The Veteran seeks to reopen a claim of service connection for 
a lumbar spine disability, which is currently identified as 
degenerative arthritis of the lumbar spine.  In a January 
2006 rating decision, the RO declined to reopen the claim 
because new and material evidence had not been received.

As a matter of history, it is noted that the Veteran's claim 
was originally denied in an April 1972 rating decision.  The 
Veteran appealed, and the Board in an October 1981 decision 
affirmed the denial of the claim because the medical evidence 
failed to show a chronic disability until several years after 
discharge.  The Veteran subsequently sought to reopen the 
claim, but the RO declined to reopen it in an August 1990 
rating decision, in an April 2002 rating decision, and 
finally, in a September 2003 rating decision.  The Veteran 
initiated an appeal to the September 2003 rating decision, 
however, he failed to timely submit a substantive appeal 
after receipt of a statement of the case.  For that reason, 
the September 2003 rating became final and it is the last 
final rating decision of record.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 
Under current VA law, "new" evidence is defined as evidence 
that has not been previously submitted to the agency decision 
makers; and "material" evidence is defined as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claims sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Evidence of record at the time of the September 2003 rating 
decision consisted of the following: the Veteran's service 
treatment records, which included a single complaint of low 
back pain in May 1965; a May 1972 statement from Dr. R. that 
reports the Veteran's subjective history of low back pain 
since service; a May 1973 statement from Dr. S. that shows 
treatment for traumatic arthritis of L2-L3 and L4;  a 
February 1980 lumbar spine X-ray report that shows sclerosis 
and osteoarthritis; an October 1981 correspondence from a 
prospective employer that shows the Veteran was disqualified 
from the job because of back condition; VA treatment records; 
and several statements from the Veteran.  In his statements, 
the Veteran reported that his low back condition had its 
onset in service, and shortly after service he was 
disqualified from a job at Alcoa Aluminum Company because of 
his back.  He further reported that a 1968 employee physical 
for the Los Angeles Police Department showed evidence of his 
low back condition. 

The Veteran's claim was originally denied by the RO and the 
Board, because the medical evidence of record failed to show 
a chronic low back condition during service, or within the 
first year discharge, or that the low back condition was 
otherwise related to service. 

Subsequent to the September 2003 rating decision, VA has 
received a private medical evaluation from Dr. P. dated in 
March 2004.  In the evaluation report, Dr. P. noted the 
Veteran's reported history of low back pain during service 
and the records of post-service treatment for chronic low 
back condition starting in 1972.  Dr. P. concluded that the 
Veteran's current lumbar spine disability had its onset 
during military service.

The Board finds that the additional evidence received since 
the September 2003 rating decision relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the statement by Dr. P. provides medical 
opinion relating the claimed lumbar spine disorder to 
military service.  Such medical opinion of nexus is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim.

The Board accordingly finds that new and material evidence 
has been received, and the Veteran's claim is accordingly 
reopened.  

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefits sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(material evidence is evidence that would contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim).  

As detailed below, the Board believes that additional 
evidentiary development is required as to this issue before a 
decision can be reached on the merits. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine 
disability, currently identified as degenerative arthritis of 
the lumbar spine, is reopened.  To that extent only, the 
appeal is allowed. 




REMAND

As discussed above, VA has received additional evidence that 
is sufficient to reopen the Veteran's claim for service 
connection for a lumbar spine disability; however, additional 
development is necessary prior to adjudication of this claim.

Since the additional medical evidence of record indicates a 
possible nexus between the Veteran's current disability and 
his service, a new VA examination is in order to identify the 
nature of the disability and to determine the most likely 
etiology and time of onset of any current low back condition.   
See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  In 
particular, the examiner is instructed to determine whether 
it is more likely than not that the Veteran's current low 
back disability was incurred in or aggravated by his service. 

Prior to any examination, the Veteran should be asked to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  In particular, the 
Board notes that the Veteran has identified a 1967 employee 
physical with Alcoa Aluminum Company in California and a 1968 
employee physical with the Los Angeles Police Department.  
The Veteran has reported that both records contain evidence 
of his low back condition.  The RO/AMC should request that 
the Veteran complete a VA Form 21-4142, Authorization and 
Consent to Release Information, for these records, and then 
attempt to obtain them.  If these records or any other 
identified records cannot be obtained, a memorandum should be 
included in the file explaining the procedures undertaken to 
attempt to find the records and why such attempts were not 
fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on file.  
In particular, the Veteran should be asked 
to submit a completed Form 21-4142, 
Authorization and Consent to Release 
Information, for employee physicals with 
Alcoa Aluminum Company in California in 1967 
and the Los Angeles Police Department in 
1968.

If the RO/AMC is unable to locate any 
additional treatment records that were 
identified by the Veteran, then a memorandum 
of the RO/AMC's efforts in attempting to 
obtain those records should be associated 
with the claims file.  

2.  After receipt of any additional records, 
the RO/AMC should then schedule the Veteran 
for a VA examination to determine the nature 
and likely etiology of any current low back 
disability.  The Veteran's claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should be requested to provide a 
diagnosis for any current low back 
disability.  Additionally, the examiner is 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed low back disability is 
etiologically related to military service.  
The examiner should provide a rationale for 
any opinion provided.  A copy of the 
examination report and opinion should be 
associated with the Veteran's VA claims 
folder.  

3.  The RO/AMC should then re-adjudicate the 
claim for service connection for a low back 
disability.  If the benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board will take this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


